Case: 14-60801      Document: 00513121252         Page: 1    Date Filed: 07/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60801                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            July 20, 2015
JOE E. RUFFIN,                                                             Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-163


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM:*
       Plaintiff-Appellant sought Social Security disability benefits, claiming
he was disabled. The Defendant-Appellee denied the benefits, the Magistrate
Judge (MJ) recommended affirming the Defendant-Appellee’s decision, and the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60801         Document: 00513121252         Page: 2    Date Filed: 07/20/2015



                                       No. 14-60801
district court adopted the MJ’s Report and Recommendation (R&R).                       We
affirm.
                                              I.
      Joe E. Ruffin was born on July 14, 1956, and was 55 years of age at the
time of the Administrative Law Judge’s (ALJ) decision. He has an eleventh
grade education. His past relevant work experience is as a forklift operator,
lubrication technician, auto parts salesperson, painter, and truck driver. He
alleges he became disabled on July 1, 2006, due to low back pain, hypertension,
and diabetes.
      Medical records indicated that Ruffin has complained of and been
treated for low back pain since he was involved in a fork-lift accident in early
2006. 1 Following the accident, he was diagnosed with lumbar spasms by his
treating physician, who prescribed pain medications and referred him to
physical therapy. From 2007 to 2010, Ruffin was treated for his pain by
receiving pain management injections and began chiropractic treatment. On
January 17, 2010, Ruffin went to the emergency room with complaints of chest
pain and low back pain. The diagnosis was elevated systolic blood pressure
and low back pain, and he was discharged and prescribed pain medications.
Another chest pain episode occurred on February 18, 2011, for which he again
visited the emergency room. At that time, Ruffin told the physician that he
had a myocardial infarction more than ten years earlier and a subsequent
heart catheterization. However, there was nothing in the medical records to
corroborate this history.
      A consultative examination was performed by Dr. Garth Murray on July
24, 2008. At the exam, Ruffin weighed 250 pounds, and his blood pressure was
170/84. Ruffin reported to Dr. Murray a history of myocardial infarction and


      1   All testimony of medical evidence was elicited during the ALJ’s hearings.
                                              2
    Case: 14-60801     Document: 00513121252       Page: 3   Date Filed: 07/20/2015



                                   No. 14-60801
chest pain. Dr. Murray noted that Ruffin walked with a cane, had significant
difficulty getting on and off the exam table, and could remain seated for only
five minutes at a time.
      On October 5, 2008, Dr. Louis Saddler, a non-examining consultant,
performed an assessment of residual functional capacity. Dr. Saddler opined
that Ruffin could lift/carry 50 pounds occasionally and 25 pounds frequently,
that he could sit/stand for six hours in an eight-hour day, and that he could
perform unlimited push/pull activities, including the operation of hand and/or
foot controls, with no other limitations.
      Dr. Robert Tatum performed a consultative examination on May 8, 2010.
Ruffin weighed 250 pounds, and his blood pressure was 143/71. Dr. Tatum
noted that Ruffin walked slowly and with a limp, and that he had mild
difficulty getting on and off the exam table, getting up from the chair, and
getting undressed and dressed. Ruffin reported to Dr. Tatum that he suffered
episodes of chest pain approximately five to ten times per month, each episode
lasting approximately ten to fifteen minutes. Dr. Tatum’s notes state that
Ruffin had had twelve visits to the emergency room during the previous 24
months. Dr. Tatum’s diagnosis was low back pain, bilateral leg pain (affecting
Ruffin’s ability to stand, bend, stoop, squat, lift, reach, and push/pull), a history
of hypertension, a history of diabetes, and chest pains from coronary disease
likely with a history of previous myocardial infarction. Dr. Tatum opined that
Ruffin could lift/carry less than ten pounds, could stand/walk for
approximately two hours in an eight-hour day, could sit four hours (but only
45 minutes without interruption), could occasionally balance, stoop, crouch,
kneel, reach, push, and pull, and should never work at heights or near moving
machinery. Dr. Tatum observed that Ruffin’s chest pain should be evaluated
before he engaged in any heavy exertional activity.


                                         3
    Case: 14-60801     Document: 00513121252          Page: 4   Date Filed: 07/20/2015



                                   No. 14-60801
      On October 13, 2010, Dr. Saddler gave an update of his own assessment,
stating that Ruffin’s impairments were not severe.              At the supplemental
hearing, Ruffin testified that he suffers from numbness in his right leg and
back pain at a level of ten every day, although his medication gave him some
relief. He also said that he suffered from lower abdominal pain as a result of
an enlarged prostate. According to Ruffin, he would not be able to work at any
job for forty hours a week because of his pain.
      A   vocational      expert   (VE)   testified    concerning    the    exertional
requirements of Ruffin’s past relevant jobs. According to the VE, Ruffin’s past
jobs of forklift operator, lubrication technician, and truck driver are classified
as medium, whereas the job of auto parts salesperson is light work.
                                          II.
      Ruffin filed for disability insurance benefits and supplemental security
income on January 22, 2008, and June 2, 2008, respectively, alleging an onset
date of July 1, 2006.       Ruffin’s applications were denied initially and on
reconsideration, and he requested and was granted a hearing before an
administrative law judge (ALJ).
      After the hearing, the ALJ determined that Ruffin has the severe
impairment of mild facet anthropathy and the nonsevere impairments of
hypertension, enlarged prostate, and diabetes, finding that Ruffin had the
residual functional capacity to perform the full range of medium work. In
making that determination, the ALJ gave significant weight to the initial
assessment of Dr. Saddler and little weight to the opinion of Dr. Tatum. He
gave no weight to Dr. Saddler’s later statement that Ruffin had no severe
impairment, stating that evidence submitted subsequent to that opinion
showed additional treatment for back pain. Relying upon testimony of the VE,
the ALJ determined that Ruffin could perform his past relevant work and was
therefore not disabled.
                                          4
     Case: 14-60801       Document: 00513121252         Page: 5     Date Filed: 07/20/2015



                                       No. 14-60801
       Ruffin appealed, and the Appeals Council granted review and remanded
for further proceedings. Following a supplemental hearing, the ALJ issued a
decision on February 17, 2012, again finding that Ruffin is not disabled. The
Appeals Council denied review, thereby making the decision of the ALJ the
final decision of the Commissioner. Ruffin then appealed to the Southern
District of Mississippi.        The case was referred to an MJ, whose R&R
recommended affirmance of the ALJ’s decision.                 Ruffin submitted several
objections to the MJ’s R&R, but the district court, in a detailed order, adopted
the R&R and dismissed the action with prejudice. 2
                                             III.
       Our review of this appeal is limited to two issues: “(1) whether the
Commissioner applied the proper legal standards; and (2) whether the
Commissioner’s decision is supported by substantial evidence on the record as
a whole.” Morris v. Shalala, 207 F.3d 744, 745 (5th Cir. 2000) (citing Paul v.
Shalala, 29 F.3d 208, 210 (5th Cir. 1994) (citations omitted); see also 42 U.S.C.
§ 405(g).
       Appellant’s claims hinge on the fourth inquiry in the disability analysis:
whether the impairment prevents the claimant from doing past relevant work;
if not, the claimant is not disabled. See 20 C.F.R. §§ 404.1520, 416.920. We
hold that the Commissioner’s finding of not disabled due to Ruffin’s ability to
still perform his past relevant work is supported by substantial evidence, as
the record contains objective medical evidence bolstering this conclusion. See
Morris, 207 F.3d at 745.
       We AFFIRM.



       2In addition to filing objections to the R&R, Ruffin filed a Motion for Judgment on the
Pleadings, followed by Defendant-Appellee’s filing of a Motion to Affirm the Decision of the
Commissioner. The district court’s order adopting the R&R also denied Ruffin’s motion but
granted Defendant-Appellee’s.
                                              5